Hon. E. H. Griffin       Opinion No, ~~-556
District Attorney
Young County             Re:   Whether the Civil Air Patrol
Graham, Texas                  is exempt from the payment
                               of the license fee for motor
                               vehicles under the provisions
Dear Mr. Griffin:              of Article 6675 A-3, V.A.C.S.
         In your letter of December 23, 1958, you ask whether
or not vehicles owned by the United States Government and
loaned to the Civil Air Patrol are exempt where %ch vehicles
are used exclusively in the work of the Civil Air Patrol.
         In an opinion by this office dated August 4th, 1958,
Opinion No. W-487, it was decided that the Civil Air Patrol
is not a United States Governmental Agency and that vehicles
owned and used by them are not entitled to the exemption pro-
vided in Article 6675a-3(e).
         Inasmuch as Article 6675a-3(e) exempts only "vehicles
which are the property of and used excluslvelx in the service
of the United States Government . , ."(italics added); and,
inasmuch as the Civil Air Patrol is not a United States Govern-
mental Agency; and, even though the title to the cars is in
the United States Government, they are not used exclusively
by the Government. It is our opinion that such cars must be
registered in accordance with Article 6675a-2.
                         SUMMARY
         Since Civil Air Patrol is not a United States
         Governmental Agency, automobiles loaned to it
         by a U. S. Governmental Agency must be regis-
         tered in accordance with Article 6675a-2.
Honorable Griffin, page 2 (~~-556)




                            Very truly yours,
                            WILL WILSON
                            Attorney General of Texas



                            by
                                 John C. Phillips
                                 Assistant
JCP:fd

APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
Gordon C, Cass
J. C. Davis, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:
    W. V. Geppert